            Case 1:15-cr-00536-PGG Document 1039 Filed 11/15/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x

UNITED STATES OF AMERICA                                               :
                                                                       :
                 v.                                                    :    15-CR-536 (PGG)
                                                                       :    ORAL ARGUMENT
                                                                            REQUESTED

IRFAN AMANAT                                                           :
------------------------------------------------------------------------x
       DEFENDANT IRFAN AMANAT’S NOTICE OF MOTION FOR DISCOVERY
        PLEASE TAKE NOTICE that, upon the annexed Declaration of Seth J. Zuckerman, Esq.,

the exhibits thereto, and the accompanying memorandum of law, defendant Irfan Amanat will

move this Court before the Honorable Paul G. Gardephe at the United States District Courthouse,

40 Foley Square, New York, New York 10007, at such a date and time as the Court may direct,

for an Order directing the United States of America to produce the documents and information

requested herein, and granting such other and further relief to which the Court deems the defendant

entitled.

        PLEASE TAKE FURTHER NOTICE that oral argument is requested.

Dated: New York, New York
       November 15, 2019
                                                              Respectfully submitted,
                                                              CHAUDHRYLAW PLLC
                                                              Seth J. Zuckerman
                                                              Priya Chaudhry
                                                              Beth Farber
                                                              45 West 29th Street, Suite 303
                                                              New York, New York 10001
                                                              Tel. (212) 785-5550

                                                              Attorneys for Defendant Irfan Amanat
